Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S Patent 9,157,306) (“Miller”) in view of Fitch (U.S Pub 2012/0264655) (“Fitch”).
Regarding Claim 1, Miller discloses the method comprising:
introducing a treatment fluid comprising a base fluid (Abstract; Col 1, lines 15-33) and a thermally responsive material comprising a thermally responsive hydrogel that comprises at least one 5thermoresponsive polymer into a wellbore penetrating at least a portion of a subterranean formation (Col 1, lines 15-33; Col 4, lines 40-55; Col 6, lines 9-14 and lines 33-39);
allowing the thermally responsive lost circulation material to reach a thickening transition temperature of at least about 125 0C (Abstract; Col 9, lines 11-45), wherein the thermally responsive hydrogel undergoes a liquid-to-solid phase change at or above the thickening transition temperature (Abstract; Col 4, lines 40-56; Col 9, lines 11-67 and Col 10, lines 1-26); and
10allowing the treatment fluid to at least partially solidify in the subterranean formation (Abstract; Col 1, lines 21-33; Col 6, lines 9-28; Col 8, lines 20-39), wherein the solid thermally responsive hydrogel is present in the treatment fluid in an amount from about 2 pounds per barrel (ppg) to about 10ppb of the treatment fluid (Col 4, lines 57-67; Col 9, lines 5-10).  Although silent to wherein the thermally responsive hydrogel is present in the treatment fluid “in an amount from about 0.01 to about 1 by volume fraction of solids of the treatment fluid,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a concentration of the hydrogel as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Miller, however, fails to expressly disclose the use of the thermally responsive material as a lost circulation material and introducing this material into a subterranean formation including a loss zone.
Fitch teaches the methods above of employing a thermo-responsive polymer and/or hydrogel in the form of a lost circulation (LC) pill and/or a fluid loss control (FLC) pill in fluid loss zones (Abstract; Page 1, paragraph [0003], lines 1-11; paragraph [0007], lines 1-6; Page 3, [0015], lines 1-14; [0017], lines 1-17) for the purpose of forming a gel and creating a seal in the formation in order to inhibit the seepage of fluid through areas in the formation and prevent any further fluid loss (Abstract; Page 3, [0015], lines 4-12; [0017], lines 4-17).
Since Miller discloses introducing the treatment fluid into the portion of the well downhole as a pill (Miller:  Col 10, lines 61-67), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Miller to include a thermo-responsive polymer and/or a hydrogel in the form of a LC and/or a FLC pill as described above by Fitch, because doing so would help create a seal in the formation in order to prohibit the loss of fluid various areas of the formation downhole.  The combination of Miller in view of Fitch will be used to reject the following dependent claims below.

	Regarding Claim 2, Miller discloses the method of claim 1, wherein the at least one thermoresponsive polymer undergoes a 15thickening transition at a thickening transition temperature about 121 0C (Abstract; Col 9, lines 11-45).  Although silent to wherein “the thermally responsive polymer undergoes a thickening transition at a thickening transition temperature from about 125 0C to about 210 0C,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a thickening transition temperature as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding Claim 3, Miller discloses the method of claim 1, wherein the at least one thermoresponsive polymer undergoes a thickening transition at a thickening transition temperature about 121 0C (Abstract; Col 9, lines 11-45).  Although silent to wherein “the thermally responsive polymer undergoes a thickening transition at a thickening transition temperature from about 125 0C to about 190 0C,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a thickening transition temperature as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding Claim 4, Miller discloses the method of claim 1, wherein the at least one thermoresponsive polymer undergoes a thickening transition at a thickening transition temperature about 121 0C (Abstract; Col 9, lines 11-45).  Although silent to wherein “the thermally responsive polymer undergoes a thickening transition at a thickening transition temperature from about 125 0C to about 150 0C,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a thickening transition temperature as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding Claim 5, Fitch teaches the method of claim 1, wherein the at least partially solidified treatment fluid at least partially plugs the loss zone (Abstract; Page 1, paragraph [0003], lines 1-11; paragraph [0007], lines 1-6; Page 3, [0015], lines 1-14; [0017], lines 1-17).

	Regarding Claim 6, Miller discloses the method of claim 1, wherein the thermally responsive lost circulation material is present in the treatment fluid in a concentration of at least 2 pounds per barrel (ppg) of the treatment fluid (Col 4, lines 57-67; Col 9, lines 5-10).  Although silent to wherein the thermally responsive lost circulation material is present in the treatment fluid “in an amount from about 3% to about 60% by weight of the treatment fluid,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a concentration of the lost circulation material as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding Claim 7, Miller discloses the method of claim 1, further comprising chilling the treatment fluid prior to introducing 30the treatment fluid into the wellbore (Abstract; Col 4, lines 48-56; Col 10, lines 3-26; Col 11, lines 1-13).

	Regarding Claim 8, Fitch teaches the method of claim 1, wherein the thermally responsive hydrogel comprises a hydrogel selected from the group consisting of a multipolymer interpenetrating polymeric hydrogel, a semi- interpenetrating polymer hydrogel, and any combination thereof (Abstract; Page 1, paragraphs [0003] and [0007]; Page 2, paragraphs [0010]-[0014]).

	Regarding Claim 9, Miller discloses the method of claim 1, wherein the at least one thermoresponsive polymer comprises at least one monomer selected from the group consisting of: N-isopropylacrylamide, hydroxyethyl methacrylate, acrylamide, N,N-diethylacrylamide, N-ethylacrylamide, N-methylacrylamide, N-n- 5butylacrylamide, N-tert-butylacrylamide, butyl acrylate, ethyl acrylate, propyl acrylate, methacrylamide, a methacrylate, methyl vinyl ether, N-vinyl-caprolactam, polypeptides, ethylene oxide, propylene oxide, pluronic F-127, chitosan, any salt thereof, and any combination thereof (Abstract; Col 7, lines 10-67 and Col 8, lines 1-19).

	Regarding Claim 10, Miller discloses the method of claim 1, wherein the thermally responsive hydrogel is present in the 10thermally responsive lost circulation material in a concentration of at least 2 pounds per barrel (ppg) of the treatment fluid (Col 4, lines 57-67; Col 9, lines 5-10).  Although silent to wherein the thermally responsive hydrogel is present in the thermally responsive lost circulation material “in an amount from about 50% to about 99.9% by weight,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a concentration of the thermally responsive hydrogel as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding Claim 11, Miller disclose a method comprising:
 introducing a treatment fluid comprising an aqueous base fluid (Abstract; Col 1, lines 15-33) and a thermally responsive 15=material comprising a thermally responsive hydrogel that comprises at least one thermoresponsive polymer into a wellbore penetrating at least a portion of a subterranean formation (Col 1, lines 15-33; Col 4, lines 40-55; Col 6, lines 9-14 and lines 33-39);
allowing the thermally responsive lost circulation material to reach a thickening transition temperature (Abstract; Col 9, lines 11-45), wherein the thermally responsive hydrogel undergoes a liquid-to-solid phase change 20at or above the thickening transition temperature (Abstract; Col 4, lines 40-56; Col 9, lines 11-67 and Col 10, lines 1-26); and
allowing the treatment fluid to at least partially solidify in the subterranean formation (Abstract; Col 1, lines 21-33; Col 6, lines 9-28; Col 8, lines 20-39), wherein the solid thermally responsive hydrogel is present in the treatment fluid in an amount from about 2 pounds per barrel (ppg) to about 10ppb of the treatment fluid (Col 4, lines 57-67; Col 9, lines 5-10).  Although silent to wherein the thermally responsive hydrogel is present in the treatment fluid “in an amount from about 0.01 to about 1 by volume fraction of solids of the treatment fluid,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a concentration of the hydrogel as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Miller, however, fails to expressly disclose the use of the thermally responsive material as a lost circulation material and introducing this material into a subterranean formation including a loss zone.
Fitch teaches the methods above of employing a thermo-responsive polymer and/or hydrogel in the form of a lost circulation (LC) pill and/or a fluid loss control (FLC) pill in fluid loss zones (Abstract; Page 1, paragraph [0003], lines 1-11; paragraph [0007], lines 1-6; Page 3, [0015], lines 1-14; [0017], lines 1-17) for the purpose of forming a gel and creating a seal in the formation in order to inhibit the seepage of fluid through areas in the formation and prevent any further fluid loss (Abstract; Page 3, [0015], lines 4-12; [0017], lines 4-17).
Since Miller discloses introducing the treatment fluid into the portion of the well downhole as a pill (Miller:  Col 10, lines 61-67), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Miller to include a thermo-responsive polymer and/or a hydrogel in the form of a LC and/or a FLC pill as described above by Fitch, because doing so would help create a seal in the formation in order to prohibit the loss of fluid various areas of the formation downhole.  The combination of Miller in view of Fitch will be used to reject the following claims below.

	Regarding Claim 12, Miller discloses the method of claim 11, wherein the aqueous base fluid comprises at least one component selected from the group consisting of: water, salt water, brine, seawater, and any combination thereof (Abstract; Col 1, lines 15-33; Col 6, lines 33-67).

	Regarding Claim 13, Miller discloses the method of claim 11, wherein the aqueous base fluid does not comprise any oil (Abstract; Col 1, lines 15-33; Col 6, lines 33-67).

	Regarding Claim 14, Fitch teaches the method of claim 11, wherein the at least partially solidified treatment fluid at least partially plugs the loss zone (Abstract; Page 1, paragraph [0003], lines 1-11; paragraph [0007], lines 1-6; Page 3, [0015], lines 1-14; [0017], lines 1-17).

	Regarding Claim 15, Miller discloses the method of claim 11, wherein the at least one thermoresponsive polymer comprises at least one monomer selected from the group consisting of: methyl vinyl ether, N-vinyl-caprolactam, polypeptides, pluronic F-127, chitosan, any salt thereof, and any combination thereof (Abstract; Col 7, lines 10-67 and Col 8, lines 1-19).

	Regarding Claim 16, Miller discloses the method of claim 11, wherein the thermally responsive hydrogel is present in the thermally responsive lost circulation material in a concentration of at least 2 pounds per barrel (ppg) of the treatment fluid (Col 4, lines 57-67; Col 9, lines 5-10).  Although silent to wherein the thermally responsive hydrogel is present in the thermally responsive lost circulation material “in an amount from about 50% to about 99.9% by weight,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a concentration of the thermally responsive hydrogel as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding Claim 17, Miller discloses the method of claim 11, wherein the at least one first lost circulation material is present in 10the thermally responsive lost circulation material in a concentration of at least 2 pounds per barrel (ppg) of the treatment fluid (Col 4, lines 57-67; Col 9, lines 5-10).  Although silent to wherein the thermally responsive lost circulation material is present in the treatment fluid “in an amount from about 0.1% to about 50% by weight of the treatment fluid,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a concentration of the lost circulation material as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding Claim 18, Miller discloses a method comprising:
introducing a treatment fluid comprising a base fluid (Abstract; Col 1, lines 15-33) and a thermally responsive material comprising a thermally responsive hydrogel that comprises at least one thermoresponsive polymer into a wellbore penetrating at least a portion of a subterranean formation (Col 1, lines 15-33; Col 4, lines 40-55; Col 6, lines 9-14 and lines 33-39);
allowing the thermally responsive lost circulation material to reach a thickening transition temperature (Abstract; Col 9, lines 11-45), wherein the thermally responsive hydrogel undergoes an at least partially reversible 20thickening transition at or above the thickening transition temperature (Abstract; Col 4, lines 40-56; Col 9, lines 11-67 and Col 10, lines 1-26); and
allowing the treatment fluid to at least partially solidify in the subterranean formation (Abstract; Col 1, lines 21-33; Col 6, lines 9-28; Col 8, lines 20-39).

Miller, however, fails to expressly disclose the use of the thermally responsive material as a lost circulation material and introducing this material into a subterranean formation including a loss zone.
Fitch teaches the methods above of employing a thermo-responsive polymer and/or hydrogel in the form of a lost circulation (LC) pill and/or a fluid loss control (FLC) pill in fluid loss zones (Abstract; Page 1, paragraph [0003], lines 1-11; paragraph [0007], lines 1-6; Page 3, [0015], lines 1-14; [0017], lines 1-17) for the purpose of forming a gel and creating a seal in the formation in order to inhibit the seepage of fluid through areas in the formation and prevent any further fluid loss (Abstract; Page 3, [0015], lines 4-12; [0017], lines 4-17).
Since Miller discloses introducing the treatment fluid into the portion of the well downhole as a pill (Miller:  Col 10, lines 61-67), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Miller to include a thermo-responsive polymer and/or a hydrogel in the form of a LC and/or a FLC pill as described above by Fitch, because doing so would help create a seal in the formation in order to prohibit the loss of fluid various areas of the formation downhole.  The combination of Miller in view of Fitch will be used to reject the following dependent claims below.

	Regarding Claim 19, Miller discloses the method of claim 18, further comprising allowing the thermally responsive lost circulation material to reach the thickening transition temperature at or below the thickening 25transition temperature (Abstract; Col 9, lines 11-45), wherein the at least partially solidified treatment fluid undergoes a solid- to-liquid phase change at or below the thickening transition temperature (Abstract; Col 4, lines 40-56; Col 9, lines 11-67 and Col 10, lines 1-26).

	Regarding Claim 20, Miller discloses the method of claim 18, wherein the thermally responsive hydrogel undergoes a thickening transition that is entirely reversible at or above the thickening transition temperature (Abstract; Col 4, lines 40-56; Col 9, lines 11-67 and Col 10, lines 1-26).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Zaitoun et al (U.S Patent 9,267,257) – discloses processes for treatment of rock formation by injection a water solution comprising a water-soluble thermo-thickening polymer that forms a gel at a threshold temperature (Abstract).  The thermo-thickening polymer is a cellulose chain comprising a polyacrylamide-based copolymer (Col 1, lines 55-67).
	Shaarpour (U.S Pub 2004/0244978) – discloses lost-circulation materials that are utilized in a slurry for plugging lost-circulation zones (Abstract).  The lost-circulation materials include particulates such as hydrophilic modified cellulosic materials and various clays (Page 3, paragraphs [0020] and [0021]).
	Oliveira et al (US Pub 2017/0335175) – discloses surface modification agents included in an emulsified acidic treatment fluids comprising an oil-soluble liquid and an emulsifier (Abstract; Page 1, paragraphs [0007]-[0009]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        
/ZAKIYA W BATES/Primary Examiner, Art Unit 3674